Citation Nr: 1503592	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 through March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Testimony was received from the Veteran and his spouse during an October 2013 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his Travel Board hearing, the Veteran testified that, after his separation from service, he worked for Chimney Rock Public Power District for 49 years before retiring in June 2011.  He testified that, in the course of his employment, he was required to undergo periodic hearing tests.  He was unable to recall the number of hearing tests that he underwent during his lengthy period of employment.

Indeed, the record includes date from a March 2010 audiometric study that was apparently performed by the Veteran's employer.  This data is accompanied by a copy of a company memorandum which states that, effective from August 1998, certain employees whose occupational duties included exposures to noises exceeding 85 decibels would be required to undergo annual audiometric testing performed by a licensed or certified audiologist, otolaryngologist, or qualified physician or technician.  Although it would seem likely that the Veteran underwent other audiometric studies administered by his employer, no other studies from the Veteran's employer are associated with the record.  Similarly, there is no indication in the record that VA has made any attempts to date to contact the Veteran's former employer to obtain copies of any other audiometric test results.

In view of the foregoing, VA shoulder undertake efforts at this time to contact the Veteran's former employer, Chimney Rock Public Power District, in order to obtain the records from any other hearing conservation tests and studies of the Veteran.  38 C.F.R. § 3.159(c)(1).

If additional records are obtained, the claim file, to include the newly obtained records, should be provided to the same VA examiner who performed the December 2011 VA examination and provided the February 2012 addendum report.  The examiner should be asked to review the claims file and to provide an addendum report stating whether the newly obtained records change the diagnoses and opinions expressed in either her December 2011 report and/or February 2012 addendum.  If the same VA examiner is not available, then the Veteran should be arranged to undergo a new VA examination to determine, based on all of the evidence of record, whether the Veteran's hearing loss and tinnitus are related etiologically to his active duty service.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the addendum opinion and/or arranging the examination requested above, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his hearing loss and/or tinnitus since his October 2013 Board hearing.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for bilateral hearing loss and tinnitus.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of his claimed disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his claimed bilateral hearing loss and tinnitus since October 2013.
 
2.  Make efforts to obtain the records for any audiometric testing of the Veteran at Chimney Rock Public Power District performed as part of that company's hearing conservation program, as well as the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  If, and only if, additional records have been obtained, the claims file should be forwarded to the same VA examiner who performed the December 2011 VA examination and who prepared the February 2012 addendum opinion.  The examiner should review the entire claims file, to include the newly obtained evidence, and provide opinions as to the following questions:

	(a) is it at least as likely as not (a 50 percent 	probability or greater) that the Veteran's hearing loss 	was sustained by the Veteran during his active duty 	service?

	(b) is it at least as likely as not (a 50 percent 	probability or greater) that the Veteran's tinnitus was 	sustained by the Veteran during his active duty 	service?

	(c) is it at least as likely as not that the current 	bilateral hearing loss was caused by or resulted 	from 	his in-service acoustic trauma or as a result of any 	other injury, event, or illness sustained by the Veteran 	during his active duty service?

	(d)  is it at least as likely as not that the current 	tinnitus was caused by or resulted 	from his in-service 	acoustic trauma or as a result of any other injury, 	event, or illness sustained by the Veteran during his 	active duty service?

For purposes of the requested opinions, the examiner should assume that the Veteran did sustain acoustic trauma during service from discharging small arms fire, rifle fire, and howitzer fire, as well as blasts from detonated howitzer shells within close proximity of the Veteran.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the same VA examiner who performed the December 2011 VA examination is unavailable, then the file should be provided to another appropriate examiner for review.  If deemed necessary by the examiner, the Veteran should be arranged to undergo a new VA examination for the opinions requested above.  All tests and studies deemed necessary by the examiner should be performed. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If a new examination is necessary, and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




